[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a hearing in damages as to defendant General Machinery Corporation, defaulted for failure to appear.
The defendant sold an AJAX Forging Press to Rex Forge, plaintiff's employer, on or about May 13, 1992. The AJAX Forging Press failed to contain guards and warnings.
On June 27, 1994 the plaintiff while forging steel on the AJAX Forging Press, had a piece of steel fly off the piece he was working on and enter his right eye causing him to suffer a retinal detachment of that eye as well as a retinal tear. The plaintiff underwent surgery on June 30, 1994. Dr. Andrew Packer performed the surgery and confirms that the plaintiff sustained significant permanent loss of vision in his right eye due to the June 27, 1994 injury, with visual acuity 20/400. Dr. Packer further opined in his report that 20/400 visual acuity is compatible with 90% visual loss in his right eye, and that, not only being essentially blind out of his right eye, he has also lost significant depth perception.
The plaintiff is 34 years old and has a 35.1 year life expectancy.
The plaintiff was out of work from 6/27/94 to 8/1/94. He continued working for Rex Forge for several months following his surgery but found that the heat generated by the work he was doing irritated his right eye. He left that employ the following January, 1995, and after failing to get a job as a part-time bus driver began working as a full time security officer at St. Mary's Hospital where he presently earns $11.50 an hour or $31,000.00 a year. At Rex Forge he was averaging $9.00 to CT Page 15525 $10.00 an hour for a fifty hour week.
The plaintiff, upon finishing a three year stint with the United States Marine Corp. went back to Ohio where he lived before going into the service, and undertook a tractor trailer training course. He got his tractor trailer license and between 1988 and 1989 drove a tractor trailer for a local company. He came to Connecticut in 1989 and started working for Rex Forge. Plaintiff could not get a Connecticut tractor trailer license without completing a required safety course. He completed this in 1990 but did not leave Rex Forge. He was newly married at the time with one child and did not feel he could make a change. His eye injury occurred four years later permanently precluding his going into that line of work.
This court does not find persuasive the claim that but for his eye injury he would be driving a tractor trailer today. The plaintiff was qualified from 1990, four years before his work-related injury, to get into that line of work. He chose not to. The plaintiff is presently earning more than he was earning at Rex Forge. We cannot find therefore that his injury has impaired his earning capacity.
We look next to the permanent injury to his right eye which injury has deprived him of 90% of the vision in that eye. With his left eye closed the plaintiff sees only blurred shapes through his right eye. He is particularly concerned about the well being of his left eye and wears sunglasses during the day as protection. His fear is that he would be blind if anything happened to his left eye. He has no pain in his right eye but does find his eye tends to be murky in the morning. He uses Visine to clean it out.
Workman's compensation covered medical expenses in the amount of $9,777.91 and $45,611.42 in indemnity payments and has a lien for those amounts.
This court assesses economic damages of $55,389.41 and non-economic damages covering pain and suffering and the permanent injury to plaintiff's right eye in the amount of $200,000.00 for a total award of $255,389.41.
Judgment may enter in favor of the Plaintiff Michael Barnes against the defendant General Machinery Corporation in the amount of $255,389.41. This judgment is subject to the workman's compensation lien.
Hennessey, J.